                                                                                   1/30/2019

                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF MONTANA

                                      BUTTE DIVISION

 ERIK POWELL,

                                 Plaintiff,            No. CV 17-15-BU-SEH

 vs.
                                                       ORDER
 MONTANA STATE UNIVERSITY,
 DR. ROBERT MOKWA, and JYL
 SHAFFER, employees of Montana
 State University, sued in their official
 capacity,

                                 Defendants.

          On January 28, 2019, the parties filed a joint Stipulation for Non-Jury Trial 1

stating "[t]he parties ... through counsel, jointly stipulate that the remaining

issues of fact in the above-captioned matter be tried to the Court sitting without a

jury."2

          ORDERED:

          I.       The stipulation of counsel is accepted and is adopted on the order of

the Court.


          1
              Doc. 139.
       2
              Doc. 139.
      2.     The court will conduct a status conference with counsel at 10:00 a.m.

on Wednesday, February 13, 2019, at the Paul G. Hatfield Courthouse, Helena,

Montana, to address, agree upon, and establish a schedule for: (1) the time

required for trial; (2) pretrial submissions of proposed findings of fact and

conclusions oflaw; (3) pretrial submission of trial briefs; (4) submission of

supplemental proposed findings of fact and conclusions of law post-trial, if

appropriate; ( 5) submission of post trial briefs, if appropriate; ( 6) setting of a date

for trial of the case before the Court; and (7) setting of the location for trial.

      Upon further stipulation and agreement of the parties, the Court will

consider conducting the ~ s conference by telephone conference.

      DATED this      10    'day of January, 2019.



                                             ~&~"'7
                                                United States District Judge




                                            2
